 



EXHIBIT 10.1
Commercial Vehicle Group, Inc.
Deferred Compensation Plan
Master Plan Document
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

        Page  
ARTICLE 1 DEFINITIONS
  1
1.1 “Account Balance.”
  1
1.2 “Affiliate” or “Affiliates.”
  1
1.3 “Annual Account.”
  1
1.4 “Annual Deferral Amount.”
  2
1.5 “Annual Installment Method.”
  2
1.6 “Base Salary.”
  2
1.7 “Beneficiary.”
  2
1.8 “Beneficiary Designation Form.”
  2
1.9 “Benefit Distribution Date.”
  2
1.10 “Board.”
  3
1.11 “Bonus.”
  3
1.12 “Change in Control.”
  3
1.13 “Change in Control Benefit.”
  3
1.14 “Claimant.”
  3
1.15 “Code.”
  3
1.16 “Committee.”
  4
1.17 “Company.”
  4
1.18 “Company Discretionary Contribution Amount.”
  4
1.19 “Company Restoration Matching Amount.”
  4
1.20 “Death Benefit.”
  4
1.21 “Director.”
  4
1.22 “Director Fees.”
  4
1.23 “Disability” or “Disabled.”
  4
1.24 “Disability Benefit.”
  4
1.25 “Election Form.”
  4
1.26 “Employee.”
  4
1.27 “Employer(s).”
  4
1.28 “ERISA.”
  4
1.29 “First Plan Year.”
  4
1.30 “401(k) Plan.”
  5
1.31 “LTIP Amounts.”
  5
1.32 “Participant.”
  5
1.33 “Plan.”
  5
1.34 “Plan Agreement.”
  5
1.35 “Plan Year.”
  5
1.36 “Retirement,” “Retire(s)” or “Retired.”
  5
1.37 “Retirement Benefit.”
  5
1.38 “Scheduled Distribution.”
  5
1.39 “Specified Employee.”
  5
1.40 “Terminate the Plan” or “Termination of the Plan.”
  6
1.41 “Termination Benefit.”
  6

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

        Page  
1.42 “Termination of Employment.”
    6
1.43 “Trust.”
    6
1.44 “Unforeseeable Emergency.”
    6
1.45 “Years of Service.”
    6
ARTICLE 2 SELECTION, ENROLLMENT, ELIGIBILITY
    6
2.1 Selection by Committee
    6
2.2 Enrollment and Eligibility Requirements; Commencement of Participation
    6
ARTICLE 3 DEFERRAL COMMITMENTS/COMPANY DISCRETIONARY
    7
CONTRIBUTION AMOUNTS/ COMPANY RESTORATION MATCHING AMOUNTS/
VESTING/CREDITING/TAXES
   
3.1 Minimum Deferrals
    7
(a) Annual Deferral Amount
    7
(b) Short Plan Year
    8
3.2 Maximum Deferral
    8
(a) Annual Deferral Amount
    8
(b) Short Plan Year
    8
3.3 Election to Defer; Effect of Election Form
    9
(a) First Plan Year
    9
(b) Subsequent Plan Years
    9
(c) Performance-Based Compensation
    9
(d) Compensation Subject to Risk of Forfeiture
    9
3.4 Withholding and Crediting of Annual Deferral Amounts
  10
3.5 Company Discretionary Contribution Amount
  10
3.6 Company Restoration Matching Amount
  10
3.7 Crediting of Amounts after Benefit Distribution
  11
3.8 Vesting
  11
3.9 Crediting/Debiting of Account Balances
  12
(a) Measurement Funds
  12
(b) Election of Measurement Funds
  12
(c) Proportionate Allocation
  13
(d) Crediting or Debiting Method
  13
(e) No Actual Investment
  13
3.10 FICA and Other Taxes
  13
(a) Annual Deferral Amounts
  13
(b) Company Restoration Matching Amounts and Company Discretionary Contribution
Amounts
  14
(c) Distributions
  14

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

        Page  
ARTICLE 4 SCHEDULED DISTRIBUTION; UNFORESEEABLE EMERGENCIES
  14
4.1 Scheduled Distribution
  14
4.2 Postponing Scheduled Distributions
  14
4.3 Other Benefits Take Precedence Over Scheduled Distributions
  15
4.4 Unforeseeable Emergencies
  15
ARTICLE 5 CHANGE IN CONTROL BENEFIT
  16
5.1 Change in Control Benefit
  16
5.2 Payment of Change in Control Benefit
  16
ARTICLE 6 RETIREMENT BENEFIT
  16
6.1 Retirement Benefit
  16
6.2 Payment of Retirement Benefit
  16
ARTICLE 7 TERMINATION BENEFIT
  17
7.1 Termination Benefit
  17
7.2 Payment of Termination Benefit
  17
ARTICLE 8 DISABILITY BENEFIT
  18
8.1 Disability Benefit
  18
8.2 Payment of Disability Benefit
  18
ARTICLE 9 DEATH BENEFIT
  18
9.1 Death Benefit
  18
9.2 Payment of Death Benefit
  18
ARTICLE 10 BENEFICIARY DESIGNATION
  18
10.1 Beneficiary
  18
10.2 Beneficiary Designation; Change; Spousal Consent
  18
10.3 Acknowledgment
  19
10.4 No Beneficiary Designation
  19
10.5 Doubt as to Beneficiary
  19
10.6 Discharge of Obligations
  19
ARTICLE 11 LEAVE OF ABSENCE
  19
11.1 Paid Leave of Absence
  19
11.2 Unpaid Leave of Absence
  19
11.3 Leaves Resulting in Separation from Service
  20
ARTICLE 12 TERMINATION OF PLAN, AMENDMENT OR MODIFICATION
  20
12.1 Termination of Plan
  20
12.2 Amendment
  20
12.3 Plan Agreement
  21

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

        Page   
12.4 Effect of Payment
  21
ARTICLE 13 ADMINISTRATION
  21
13.1 Committee Duties
  21
13.2 Administration Upon Change In Control
  21
13.3 Agents
  21
13.4 Binding Effect of Decisions
  21
13.5 Indemnity of Committee
  22
13.6 Employer Information
  22
ARTICLE 14 OTHER BENEFITS AND AGREEMENTS
  22
14.1 Coordination with Other Benefits
  22
ARTICLE 15 CLAIMS PROCEDURES
  22
15.1 Presentation of Claim
  22
15.2 Notification of Decision
  22
15.3 Review of a Denied Claim
  23
15.4 Decision on Review
  23
15.5 Legal Action
  24
ARTICLE 16 TRUST
  24
16.1 Establishment of the Trust
  24
16.2 Interrelationship of the Plan and the Trust
  24
16.3 Distributions From the Trust
  24
ARTICLE 17 MISCELLANEOUS
  24
17.1 Status of Plan
  24
17.2 Unsecured General Creditor
  24
17.3 Employer’s Liability
  25
17.4 Nonassignability
  25
17.5 Not a Contract of Employment
  25
17.6 Furnishing Information
  25
17.7 Terms
  25
17.8 Captions
  25
17.9 Governing Law
  25
17.10 Notice
  26
17.11 Successors
  26
17.12 Spouse’s Interest
  26
17.13 Validity
  26
17.14 Incompetent
  26
17.15 Court Order
  26
17.16 Distribution in the Event of Income Inclusion Under 409A
  27
17.17 Deduction Limitation on Benefit Payments
  27

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

        Page  
17.18 Insurance
  27
17.19 Incorporation of Additional Applicable Guidance
  27
APPENDIX A LIMITED TRANSITION RELIEF MADE AVAILABLE IN ACCORDANCE WITH CODE
SECTION 409A AND RELATED TREASURY GUIDANCE AND REGULATIONS
  1
1. Opportunity to Make New Distribution Elections
  1

-v-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 
COMMERCIAL VEHICLE GROUP, INC.
DEFERRED COMPENSATION PLAN
Effective July 1, 2006
Purpose
     The purpose of this Plan is to provide specified benefits to Directors and
a select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Commercial Vehicle Group, Inc., a Delaware corporation, and its subsidiaries and
Affiliates, if any, that sponsor this Plan. This Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.
     This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention. Consistent with the
foregoing, and in order to transition the Plan to the requirements of Code
Section 409A and related Treasury guidance and Regulations, the Committee has
made available, or will make available, to Participants certain transition
relief described more fully in Appendix A of this Plan, as permitted by Code
Section 409A and related Treasury guidance and Regulations.
ARTICLE 1
Definitions
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance.” With respect to a Participant, an entry on the records
of the Employer equal to the sum of the Participant’s Annual Accounts. The
Account Balance shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.   1.2
  “Affiliate” or “Affiliates.” A group of entities, including the Company, which
constitutes a controlled group of corporations (as defined in section 414(b) of
the Code), a group of trades or businesses (whether or not incorporated) under
common control (as defined in section 414(c) of the Code), and members of an
affiliated service group (within the meaning of section 414(m) of the Code).  
1.3   “Annual Account.” With respect to a Participant, an entry on the records
of the Employer equal to the following amount: (i) the sum of the Participant’s
Annual Deferral Amount, Company Discretionary Contribution Amount and Company
Restoration Matching Amount for any one Plan Year, plus (ii) amounts credited or
debited to such amounts pursuant to this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Annual Account for such Plan Year. The Annual Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

-1-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

1.4   “Annual Deferral Amount.” That portion of a Participant’s Base Salary,
Bonus, Director Fees and LTIP Amounts that a Participant defers in accordance
with Article 3 for any one Plan Year, without regard to whether such amounts are
withheld and credited during such Plan Year. In the event of a Participant’s
Retirement, Disability, death or Termination of Employment prior to the end of a
Plan Year, such year’s Annual Deferral Amount shall be the actual amount
withheld prior to such event.   1.5   “Annual Installment Method.” An annual
installment payment over the number of years selected by the Participant in
accordance with this Plan, calculated as follows: (i) for the first annual
installment, the vested portion of each Annual Account shall be calculated as of
the close of business on or around the Participant’s Benefit Distribution Date,
as determined by the Committee in its sole discretion, and (ii) for remaining
annual installments, the vested portion of each applicable Annual Account shall
be calculated on every anniversary of such calculation date, as applicable. Each
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due to the Participant. By way of example,
if the Participant elects a ten (10) year Annual Installment Method as the form
of Retirement Benefit for an Annual Account, the first payment shall be 1/10 of
the vested balance of such Annual Account, calculated as described in this
definition. The following year, the payment shall be 1/9 of the vested balance
of such Annual Account, calculated as described in this definition.   1.6  
“Base Salary.” The annual cash compensation relating to services performed
during any calendar year, excluding distributions from nonqualified deferred
compensation plans, bonuses, commissions, overtime, fringe benefits, stock
options, relocation expenses, incentive payments, non-monetary awards, director
fees and other fees, and automobile and other allowances paid to a Participant
for employment services rendered (whether or not such allowances are included in
the Employee’s gross income). Base Salary shall be calculated before reduction
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or nonqualified plans of any Employer and shall be calculated
to include amounts not otherwise included in the Participant’s gross income
under Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans
established by any Employer; provided, however, that all such amounts will be
included in compensation only to the extent that had there been no such plan,
the amount would have been payable in cash to the Employee.   1.7  
“Beneficiary.” One or more persons, trusts, estates or other entities,
designated in accordance with Article 10, that are entitled to receive benefits
under this Plan upon the death of a Participant.   1.8   “Beneficiary
Designation Form.” The form established from time to time by the Committee that
a Participant completes, signs and returns to the Committee to designate one or
more Beneficiaries.   1.9   “Benefit Distribution Date.” A date that triggers
distribution of a Participant’s vested benefits. A Benefit Distribution Date for
a Participant shall be determined upon the occurrence of any one of the
following:

-2-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 



  (a)   If the Participant Retires, the Benefit Distribution Date for his or her
vested Account Balance shall be the last day of the six-month period immediately
following the date on which the Participant Retires; provided, however, in the
event the Participant changes the Retirement Benefit election for one or more
Annual Accounts in accordance with Section 6.2(b), the Benefit Distribution Date
for such Annual Account(s) shall be postponed in accordance with such
Section 6.2(b); or     (b)   If the Participant experiences a Termination of
Employment, the Benefit Distribution Date for his or her vested Account Balance
shall be the last day of the six-month period immediately following the date on
which the Participant experiences a Termination of Employment; or     (c)   If
the Participant dies prior to the complete distribution of his or her vested
Account Balance, the Participant’s Benefit Distribution Date shall be the date
on which the Committee is provided with proof that is satisfactory to the
Committee of the Participant’s death; or     (d)   If the Participant becomes
Disabled, the Participant’s Benefit Distribution Date shall be the date on which
the Participant becomes Disabled; or     (e)   If (i) a Change in Control occurs
prior to the Participant’s Termination of Employment, Retirement, death or
Disability, and (ii) the Participant has elected to receive a Change in Control
Benefit, as set forth in Section 5.1 below, the Participant’s Benefit
Distribution Date shall be the date on which the Company experiences a Change in
Control, as determined by the Committee in its sole discretion.     (f)  
Notwithstanding any provision to the contrary in the Plan, in a Plan Agreement,
or in an election form, with respect to any distribution due to separation from
service (other than due to death), the Benefit Distribution Date for a Specified
Employee shall not occur prior to the date that is six (6) months after the date
of such separation from service.

1.10   “Board.” The board of directors of the Company.   1.11   “Bonus.” Any
compensation, in addition to Base Salary and LTIP Amounts, earned by a
Participant for services rendered during a Plan Year, under any Employer’s
annual bonus and cash incentive plans or other arrangement designated by the
Committee, as further specified on an Election Form.   1.12   “Change in
Control.” Any “change in control event” as defined in Proposed Treasury
Regulation Section 1.409A-3(g)(5)(i).   1.13   “Change in Control Benefit.” The
meaning set forth in Article 5.   1.14   “Claimant.” The meaning set forth in
Section 15.1.   1.15   “Code.” The Internal Revenue Code of 1986, as it may be
amended from time to time.

-3-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

1.16   “Committee.” The committee described in Article 13.   1.17   “Company.”
Commercial Vehicle Group, Inc., a Delaware corporation, and any successor to all
or substantially all of the Company’s assets or business.   1.18   “Company
Discretionary Contribution Amount.” For any one Plan Year, the amount determined
in accordance with Section 3.5.   1.19   “Company Restoration Matching Amount.”
For any one Plan Year, the amount determined in accordance with Section 3.6.  
1.20   “Death Benefit.” The benefit set forth in Article 9.   1.21   “Director.”
Any member of the board of directors of any Employer.   1.22   “Director Fees.”
The annual fees earned by a Director from any Employer, including retainer fees
and meetings fees, as compensation for serving on the board of directors.   1.23
  “Disability” or “Disabled.” That a Participant is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident or health plan covering employees of the
Participant’s Employer. For purposes of this Plan, a Participant shall be deemed
Disabled if determined to be totally disabled by the Social Security
Administration, or if determined to be disabled in accordance with the
applicable disability insurance program of such Participant’s Employer, provided
that the definition of “disability” applied under such disability insurance
program complies with the requirements in the preceding sentence.   1.24  
“Disability Benefit.” The benefit set forth in Article 8.   1.25   “Election
Form.” Shall mean the form, which may be in electronic format, established from
time to time by the Committee that a Participant completes, signs and returns to
the Committee to make an election under the Plan.   1.26   “Employee.” A person
who is an employee of any Employer.   1.27   “Employer(s).” The Company and/or
any of its subsidiaries or Affiliates (now in existence or hereafter formed or
acquired) that have been selected by the Board to participate in the Plan and
have adopted the Plan as a sponsor.   1.28   “ERISA.” The Employee Retirement
Income Security Act of 1974, as it may be amended from time to time.   1.29  
“First Plan Year.” The period beginning July 1, 2006 and ending December 31,
2006.

-4-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

1.30   “401(k) Plan.” With respect to an Employer, a plan qualified under Code
Section 401(a) that contains a cash or deferral arrangement described in Code
Section 401(k), adopted by the Employer, as it may be amended from time to time,
or any successor thereto.   1.31   “LTIP Amounts.” Any portion of the
compensation attributable to a Plan Year that is earned by a Participant as an
Employee under any Employer’s long-term incentive plan or any other long-term
incentive arrangement designated by the Committee.   1.32   “Participant.” Any
Employee or Director (i) who is selected to participate in the Plan, (ii) who
submits an executed Plan Agreement, Election Form and Beneficiary Designation
Form, which are accepted by the Committee, and (iii) whose Plan Agreement has
not terminated.   1.33   “Plan.” The Commercial Vehicle Group, Inc. Deferred
Compensation Plan, which shall be evidenced by this instrument and by each Plan
Agreement, as they may be amended from time to time.   1.34   “Plan Agreement.”
A written agreement, as may be amended from time to time, which is entered into
by and between an Employer and a Participant. Each Plan Agreement executed by a
Participant and the Participant’s Employer shall provide for the entire benefit
to which such Participant is entitled under the Plan; should there be more than
one Plan Agreement, the Plan Agreement bearing the latest date of acceptance by
the Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement. The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.   1.35   “Plan Year.”
Except for the First Plan Year, means a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.   1.36  
“Retirement,” “Retire(s)” or “Retired.” With respect to an Employee, separation
from service with all Employers for any reason other than death or Disability,
as determined in accordance with Code Section 409A and related Treasury guidance
and Regulations, on or after the attainment of age fifty-five (55) with five
(5) Years of Service; and shall mean with respect to a Director who is not an
Employee, separation from service as a Director with all Employers. If a
Participant is both an Employee and a Director, Retirement shall not occur until
he or she Retires as both an Employee and a Director.   1.37   “Retirement
Benefit.” The benefit set forth in Article 6.   1.38   “Scheduled Distribution.”
The distribution set forth in Section 4.1.   1.39   “Specified Employee.” A
Participant described in Proposed Treasury Regulation Section 1.409A-1(i), so
long as the Company’s stock is publicly traded on an established securities
market or otherwise.

-5-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

1.40   “Terminate the Plan” or “Termination of the Plan.” A determination by the
Company’s board of directors that (i) Participants shall no longer be eligible
to participate in the Plan, (ii) no new deferral elections for such Participants
shall be permitted, and (iii) such Participants shall no longer be eligible to
receive company contributions under this Plan.   1.41   “Termination Benefit.”
The benefit set forth in Article 7.   1.42   “Termination of Employment.” The
separation from service with all Employers, voluntarily or involuntarily, for
any reason other than Retirement, Disability or death, as determined in
accordance with Code Section 409A and related Treasury guidance and Regulations.
If a Participant is both an Employee and a Director, a Termination of Employment
shall occur only upon the termination of the last position held.   1.43  
“Trust.” One or more trusts established by the Company in accordance with
Article 16.   1.44   “Unforeseeable Emergency.” A severe financial hardship of
the Participant or his or her Beneficiary resulting from (i) an illness or
accident of the Participant or Beneficiary, the Participant’s or Beneficiary’s
spouse, or the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due
to casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary, all as determined in the sole
discretion of the Committee.   1.45   “Years of Service.” The total number of
full years in which a Participant has been employed by one or more Employers.
For purposes of this definition, a year of employment shall be a 365 day period
(or 366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date. The Committee
shall make a determination as to whether any partial year of employment shall be
counted as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.   2.2   Enrollment and Eligibility
Requirements; Commencement of Participation.

  (a)   As a condition to participation, each Director or selected Employee who
is eligible to participate in the Plan effective as of the first day of a Plan
Year shall complete, execute and return to the Committee a Plan Agreement, an
Election Form and a Beneficiary Designation Form, prior to the first day of such
Plan Year, or such other earlier deadline as may be established by the Committee
in its sole discretion. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines, in its sole

-6-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

      discretion, are necessary. With respect to the First Plan Year, each
Director or selected Employee must complete these requirements within thirty
(30) days of the date on which such Director or Employee becomes eligible to
participate in the Plan. Except as provided in Section 2.2(b) below, with
respect to any Plan Year after the First Plan Year, each Director or selected
Employee must complete these requirements prior to the first day of such Plan
Year, or such other earlier deadline as may be established by the Committee in
its sole discretion.     (b)   A Director or selected Employee who first becomes
eligible to participate in this Plan after the first day of a Plan Year must
complete, execute and return to the Committee a Plan Agreement, an Election
Form, and a Beneficiary Designation Form within thirty (30) days after he or she
first becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the Committee, in its sole discretion, in
order to participate for that Plan Year. In such event, such person’s
participation in this Plan shall not commence earlier than the date determined
by the Committee pursuant to Section 2.2(c) and such person shall not be
permitted to defer under this Plan any portion of his or her Base Salary, Bonus,
LTIP Amounts and/or Director Fees that are paid with respect to services
performed prior to his or her participation commencement date, except to the
extent permissible under Code Section 409A and related Treasury guidance or
Regulations.     (c)   Each Director or selected Employee who is eligible to
participate in the Plan shall commence participation in the Plan on the date
that the Committee determines, in its sole discretion, that the Director or
Employee has met all enrollment requirements set forth in this Plan and required
by the Committee, including returning all required documents to the Committee
within the specified time period. Notwithstanding the foregoing, the Committee
shall process such Participant’s deferral election as soon as administratively
practicable after such deferral election is submitted to and accepted by the
Committee.     (d)   If a Director or an Employee fails to meet all requirements
contained in this Section 2.2 within the period required, that Director or
Employee shall not be eligible to participate in the Plan during such Plan Year.

ARTICLE 3
Deferral Commitments/Company Discretionary Contribution Amounts/
Company Restoration Matching Amounts/ Vesting/Crediting/Taxes

3.1   Minimum Deferrals.

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts
and/or Director Fees in the following minimum amounts for each deferral elected:

-7-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 



      Deferral   Minimum Amount
Base Salary, Bonus and/or LTIP Amounts
  $2,000 aggregate
Director Fees
  $       0

      If the Committee determines, in its sole discretion, prior to the
beginning of a Plan Year that a Participant has made an election for less than
the stated minimum amounts, or if no election is made, the amount deferred shall
be zero. If the Committee determines, in its sole discretion, at any time after
the beginning of a Plan Year that a Participant has deferred less than the
stated minimum amounts for that Plan Year, any amount credited to the
Participant’s applicable Annual Account as the Annual Deferral Amount for that
Plan Year shall be distributed to the Participant within sixty (60) days after
the last day of the Plan Year in which the Committee determination was made.    
(b)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
First Plan Year of the Plan itself, the minimum Annual Deferral Amount shall be
an amount equal to the minimum set forth above, multiplied by a fraction, the
numerator of which is the number of complete months remaining in the Plan Year
and the denominator of which is 12.

3.2   Maximum Deferral.

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts
and/or Director Fees up to the following maximum percentages for each deferral
elected:

          Deferral   Maximum Percentage
Base Salary
    80 %
Bonus
    100 %
LTIP Amounts
    100 %
Director Fees
    100 %

  (b)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
First Plan Year of the Plan itself, the maximum Annual Deferral Amount shall be
limited to the amount of compensation not yet earned by the Participant as of
the date the Participant submits a Plan Agreement and Election Form to the
Committee for acceptance, except to the extent permissible under Code
Section 409A and related Treasury guidance or Regulations. For compensation that
is earned based upon a specified performance period, the Participant’s deferral
election will apply to the portion of such compensation that is equal to (i) the
total amount of compensation for the performance period, multiplied by (ii) a
fraction, the numerator of which is the number of days remaining in the service
period after the Participant’s deferral election is made, and the denominator of
which is the total number of days in the performance period.

3.3   Election to Defer; Effect of Election Form.

-8-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 



  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.
    (b)   Subsequent Plan Years. For each succeeding Plan Year, a Participant
may elect to defer Base Salary, Bonus, Director Fees and LTIP Amounts, and make
such other elections as the Committee deems necessary or desirable under the
Plan by timely delivering a new Election Form to the Committee, in accordance
with its rules and procedures, before the December 31st preceding the Plan Year
in which such compensation is earned, or before such other deadline established
by the Committee in accordance with the requirements of Code Section 409A and
related Treasury guidance or Regulations.         Any deferral election(s) made
in accordance with this Section 3.3(b) shall be irrevocable; provided, however,
that if the Committee requires Participants to make a deferral election for
“performance-based compensation” by the deadline(s) described above, it may, in
its sole discretion, and in accordance with Code Section 409A and related
Treasury guidance or Regulations, permit a Participant to subsequently change
his or her deferral election for such compensation by submitting an Election
Form to the Committee no later than the deadline established by the Committee
pursuant to Section 3.3(c) below.     (c)   Performance-Based Compensation.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
determine that an irrevocable deferral election pertaining to “performance-based
compensation” based on services performed over a period of at least twelve
(12) months, may be made by timely delivering an Election Form to the Committee,
in accordance with its rules and procedures, no later than six (6) months before
the end of the performance service period. “Performance-based compensation”
shall be compensation, the payment or amount of which is contingent on
pre-established organizational or individual performance criteria, which
satisfies the requirements of Code Section 409A and related Treasury guidance or
Regulations. In order to be eligible to make a deferral election for
performance-based compensation, a Participant must perform services continuously
from a date no later than the date upon which the performance criteria for such
compensation are established through the date upon which the Participant makes a
deferral election for such compensation. In no event shall an election to defer
performance-based compensation be permitted after such compensation has become
both substantially certain to be paid and readily ascertainable.     (d)  
Compensation Subject to Risk of Forfeiture. With respect to compensation (i) to
which a Participant has a legally binding right to payment in a subsequent year,
and (ii) that is subject to a forfeiture condition requiring the Participant’s
continued services for a period of at least twelve (12) months from the date the
Participant obtains the legally binding right, the Committee may, in its sole
discretion,

-9-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

      determine that an irrevocable deferral election for such compensation may
be made by timely delivering an Election Form to the Committee in accordance
with its rules and procedures, no later than the 30th day after the Participant
obtains the legally binding right to the compensation, provided that the
election is made at least twelve (12) months in advance of the earliest date at
which the forfeiture condition could lapse.

3.4   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus, LTIP Amounts
and/or Director Fee portion of the Annual Deferral Amount shall be withheld at
the time the Bonus, LTIP Amounts or Director Fees are or otherwise would be paid
to the Participant, whether or not this occurs during the Plan Year itself.
Annual Deferral Amounts shall be credited to the Participant’s Annual Account
for such Plan Year at the time such amounts would otherwise have been paid to
the Participant.   3.5   Company Discretionary Contribution Amount.

  (a)   For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Discretionary Contribution Amount for that
Plan Year. Such amounts shall be credited to the Participant’s Annual Account
for the applicable Plan Year on the date or dates prescribed by such agreements.
    (b)   For each Plan Year, an Employer, in its sole discretion, may, but is
not required to, credit any amount it desires to any Participant’s Annual
Account under this Plan, which amount shall be part of the Participant’s Company
Discretionary Contribution Amount for that Plan Year. The amount so credited to
a Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Discretionary
Contribution Amount for that Plan Year. The Company Discretionary Contribution
Amount described in this Section 3.5(b), if any, shall be credited to the
Participant’s Annual Account for the applicable Plan Year on a date or dates to
be determined by the Committee, in its sole discretion.

3.6   Company Restoration Matching Amount.

  (a)   For each Plan Year, a Participant’s Company Restoration Matching Amount
shall include an amount determined by the Committee, in its sole discretion, to
make up for certain limits applicable to the 401(k) Plan or other qualified plan
for such Plan Year, as identified by the Committee, or for such other purposes
as determined by the Committee in its sole discretion. The amount so credited to
a Participant under this Plan for any Plan Year (i) may be smaller or larger
than the amount credited to any other Participant, and (ii) may differ from the
amount credited to such Participant in the preceding Plan Year.     (b)   In
addition, an Employer may, but is not required to, credit to a Participant’s
Annual Account an amount equal to 50% of the first 6% of

-10-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

      the Participant’s deferrals of Base Salary and Bonus for the Plan Year to
which the Participant’s deferral election described in Section 3.3 relates, as
determined by the Committee in its sole discretion, which amount shall be part
of the Participant’s Company Restoration Matching Contribution Amount for that
Plan Year. The amount so credited to a Participant for any Plan Year (i) may be
smaller or larger than the amount credited to any other Participant, and
(ii) may differ from the amount credited to such Participant in the preceding
Plan Year.     (c)   The Participant’s Company Restoration Matching Amount, if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee, in its sole
discretion.

3.7   Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Discretionary
Contribution Amount, or (iii) the Company Restoration Matching Amount, would
otherwise be credited to the Participant’s Account Balance, such amounts shall
not be credited to the Participant’s Account Balance, but shall be paid to the
Participant in a manner determined by the Committee, in its sole discretion.

3.8   Vesting.

  (a)   A Participant shall at all times be 100% vested in his or her deferrals
of Base Salary, Bonus, LTIP Amounts and Director’s Fees.     (b)   A Participant
shall be vested in the portion of his or her Account Balance attributable to any
Company Discretionary Contribution Amounts, plus amounts credited or debited on
such amounts (pursuant to Section 3.9), in accordance with the vesting
schedule(s) set forth in his or her Plan Agreement, employment agreement or any
other agreement entered into between the Participant and his or her Employer. If
not addressed in such agreements, a Participant shall vest in the portion of his
or her Account Balance attributable to any Company Discretionary Contribution
Amounts, plus amounts credited or debited on such amounts (pursuant to
Section 3.9), in accordance with the following schedule:

          Years of Service   Vested Percentage
Less than 5 years
    0 %
5 years or more
    100 %

  (c)   A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Restoration Matching Amounts, plus amounts
credited or debited on such amounts (pursuant to Section 3.9), only to the
extent that the Participant would be vested in such amounts under the provisions
of the 401(k) Plan, as determined by the Committee in its sole discretion.

-11-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

  (d)   Notwithstanding anything to the contrary contained in this Section 3.8,
in the event of a Change in Control, or upon a Participant’s Retirement, death
while employed by an Employer, or Disability, any amounts that are not vested in
accordance with Sections 3.8(b) or 3.8(c) above, shall immediately become 100%
vested (if not already vested in accordance with the above vesting schedules).  
  (e)   Notwithstanding subsection 3.8(d) above, the vesting schedules described
in Sections 3.8(b) and 3.8(c) shall not be accelerated upon a Change in Control
to the extent that the Committee determines that such acceleration would cause
the deduction limitations of Section 280G of the Code to become effective. In
the event of such a determination, the Participant may request independent
verification of the Committee’s calculations with respect to the application of
Section 280G. In such case, the Committee must provide to the Participant within
ninety (90) days of such a request an opinion from a nationally recognized
accounting firm selected by the Participant (the “Accounting Firm”). The opinion
shall state the Accounting Firm’s opinion that any limitation in the vested
percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.     (f)   Section 3.8(e) shall not prevent the acceleration of the
vesting schedules described in Sections 3.8(b) and 3.8(c) if such Participant is
entitled to a “gross-up” payment, to eliminate the effect of the Code
Section 4999 excise tax, pursuant to his or her employment agreement or other
agreement entered into between such Participant and the Employer.

3.9   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee, in its sole discretion, which are
based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Each such action will take effect as of the first day of
the first calendar quarter that begins at least thirty (30) days after the day
on which the Committee gives Participants advance written notice of such change.
    (b)   Election of Measurement Funds. A Participant, in connection with his
or her initial deferral election in accordance with Section 3.3(a) above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.9(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement

-12-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

      Fund(s) to be used to determine the amounts to be credited or debited to
his or her Account Balance, or to change the portion of his or her Account
Balance allocated to each previously or newly elected Measurement Fund. If an
election is made in accordance with the previous sentence, it shall apply as of
the first business day deemed reasonably practicable by the Committee, in its
sole discretion, and shall continue thereafter for each subsequent day in which
the Participant participates in the Plan, unless changed in accordance with the
previous sentence. Notwithstanding the foregoing, the Committee, in its sole
discretion, may impose limitations on the frequency with which one or more of
the Measurement Funds elected in accordance with this Section 3.9(b) may be
added or deleted by such Participant; furthermore, the Committee, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund.     (c)   Proportionate
Allocation. In making any election described in Section 3.9(b) above, the
Participant shall specify on the Election Form, in increments of one percent
(1%), the percentage of his or her Account Balance or Measurement Fund, as
applicable, to be allocated/reallocated.     (d)   Crediting or Debiting Method.
The performance of each Measurement Fund (either positive or negative) will be
determined on a daily basis based on the manner in which such Participant’s
Account Balance has been hypothetically allocated among the Measurement Funds by
the Participant.     (e)   No Actual Investment. Notwithstanding any other
provision of this Plan that may be interpreted to the contrary, the Measurement
Funds are to be used for measurement purposes only, and a Participant’s election
of any such Measurement Fund, the allocation of his or her Account Balance
thereto, the calculation of additional amounts and the crediting or debiting of
such amounts to a Participant’s Account Balance shall not be considered or
construed in any manner as an actual investment of his or her Account Balance in
any such Measurement Fund. In the event that the Company or the Trustee (as that
term is defined in the Trust), in its own discretion, decides to invest funds in
any or all of the investments on which the Measurement Funds are based, no
Participant shall have any rights in or to such investments themselves. Without
limiting the foregoing, a Participant’s Account Balance shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by the Company or the Trust; the Participant shall at all times remain an
unsecured creditor of the Company.

3.10   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or LTIP
Amounts that is not being deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such Annual
Deferral Amount. If necessary, the Committee may reduce the Annual Deferral
Amount in order to comply with this Section 3.10.

-13-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

  (b)   Company Restoration Matching Amounts and Company Discretionary
Contribution Amounts. When a Participant becomes vested in a portion of his or
her Account Balance attributable to any Company Restoration Matching Amounts
and/or Company Discretionary Contribution Amounts, the Participant’s Employer(s)
shall withhold from that portion of the Participant’s Base Salary, Bonus and/or
LTIP Amounts that is not deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such amounts. If
necessary, the Committee may reduce the vested portion of the Participant’s
Company Restoration Matching Amount or Company Discretionary Contribution
Amount, as applicable, in order to comply with this Section 3.10.     (c)  
Distributions. The Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies

4.1   Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Deferral Amount. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.9 above on that amount, calculated as of the close
of business on or around the date on which the Scheduled Distribution becomes
payable, as determined by the Committee in its sole discretion. Subject to the
other terms and conditions of this Plan, each Scheduled Distribution elected
shall be paid out during a sixty (60) day period commencing immediately after
the first day of any Plan Year designated by the Participant (the “Scheduled
Distribution Date”). The Plan Year designated by the Participant must be at
least three (3) Plan Years after the end of the Plan Year to which the
Participant’s deferral election described in Section 3.3 relates, unless
otherwise provided on an Election Form approved by the Committee in its sole
discretion. By way of example, if a Scheduled Distribution is elected for the
Annual Deferral Amounts that are earned in the Plan Year commencing January 1,
2007, the earliest Scheduled Distribution Date that may be designated by a
Participant would be January 1, 2011, and the Scheduled Distribution would
become payable during the sixty (60) day period commencing immediately after
such Scheduled Distribution Date.   4.2   Postponing Scheduled Distributions. A
Participant may elect to postpone a Scheduled Distribution described in
Section 4.1 above, and have such amount paid out during a sixty (60) day period
commencing immediately after an allowable alternative distribution date
designated by the Participant in accordance with this Section 4.2. In order to
make this election, the Participant must submit a new Scheduled Distribution
Election Form to the Committee in accordance with the following criteria:

-14-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 



  (a)   Such Scheduled Distribution Election Form must be submitted to and
accepted by the Committee in its sole discretion at least twelve (12) months
prior to the Participant’s previously designated Scheduled Distribution Date;  
  (b)   The new Scheduled Distribution Date selected by the Participant must be
the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and     (c)   The election of
the new Scheduled Distribution Date shall have no effect until at least twelve
(12) months after the date on which the election is made.

4.3   Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6, 7,
8 or 9, any Annual Deferral Amount that is subject to a Scheduled Distribution
election under Section 4.1 shall not be paid in accordance with Section 4.1, but
shall be paid in accordance with the other applicable Article. Notwithstanding
the foregoing, the Committee shall interpret this Section 4.3 in a manner that
is consistent with Code Section 409A and related Treasury guidance and
Regulations.

4.4   Unforeseeable Emergencies.

  (a)   If the Participant experiences an Unforeseeable Emergency, the
Participant may petition the Committee to receive a partial or full payout from
the Plan, subject to the provisions set forth below.     (b)   The payout, if
any, from the Plan shall not exceed the lesser of (i) the Participant’s vested
Account Balance, calculated as of the close of business on or around the date on
which the amount becomes payable, as determined by the Committee in its sole
discretion, or (ii) the amount necessary to satisfy the Unforeseeable Emergency,
plus amounts necessary to pay Federal, state, or local income taxes or penalties
reasonably anticipated as a result of the distribution. Notwithstanding the
foregoing, a Participant may not receive a payout from the Plan to the extent
that the Unforeseeable Emergency is or may be relieved (A) through reimbursement
or compensation by insurance or otherwise, (B) by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (C) by cessation of deferrals under
this Plan.     (c)   If the Committee, in its sole discretion, approves a
Participant’s petition for payout from the Plan, the Participant shall receive a
payout from the Plan within sixty (60) days of the date of such approval, and
the Participant’s deferrals under the Plan shall be terminated as of the date of
such approval.     (d)   In addition, a Participant’s deferral elections under
this Plan shall be terminated to the extent the Committee determines, in its
sole discretion, that termination of such Participant’s deferral elections is
required pursuant to Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain
a hardship distribution from an Employer’s 401(k) Plan. If the Committee
determines, in its sole discretion, that a termination of the Participant’s
deferrals is required in accordance with the preceding sentence, the
Participant’s deferrals shall be terminated as soon as administratively
practicable following the date on which such determination is made.

-15-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

    (e)   Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to a payout and/or termination of deferrals under this
Section 4.4 in a manner that is consistent with Code Section 409A and related
Treasury guidance and Regulations.

ARTICLE 5
Change in Control Benefit

5.1   Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall irrevocably elect on an
Election Form whether to (i) receive a Change in Control Benefit upon the
occurrence of a Change in Control, which shall be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion, or (ii) to have his or her Account Balance remain in the Plan
upon the occurrence of a Change in Control and to have his or her Account
Balance remain subject to the terms and conditions of the Plan. If a Participant
does not make any election with respect to the payment of the Change in Control
Benefit, then such Participant’s Account Balance shall remain in the Plan upon a
Change in Control and shall be subject to the terms and conditions of the Plan.
  5.2   Payment of Change in Control Benefit. The Change in Control Benefit, if
any, shall be paid to the Participant in a lump sum no later than sixty
(60) days after the Participant’s Benefit Distribution Date. Notwithstanding the
foregoing, the Committee shall interpret all provisions in this Plan relating to
a Change in Control Benefit in a manner that is consistent with Code
Section 409A and related Treasury guidance and Regulations.

ARTICLE 6
Retirement Benefit

6.1   Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her vested Account Balance, calculated as of the
close of business on or around the Participant’s Benefit Distribution Date, as
determined by the Committee in its sole discretion.

6.2   Payment of Retirement Benefit.

  (a)   In connection with a Participant’s election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
for such Plan Year will be paid. The Participant may elect to receive each
Annual Account in the form of a lump sum or pursuant to an Annual Installment
Method of up to fifteen (15) years. If a Participant does not make any election
with respect to the payment of an Annual Account, then the Participant shall be
deemed to have elected to receive such Annual Account as a lump sum.     (b)   A
Participant may change the form of payment for an Annual Account by submitting
an Election Form to the Committee in accordance with the following criteria:

-16-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 



  (i)   The election to modify the form of payment for such Annual Account shall
have no effect until at least twelve (12) months after the date on which the
election is made; and     (ii)   The first payment related to such Annual
Account shall be delayed at least five (5) years from the originally scheduled
Benefit Distribution Date for such Annual Account, as described in
Section 1.9(a).

For purposes of applying the requirements above, the right to receive an Annual
Account in installment payments shall be treated as the entitlement to a single
payment. The Committee shall interpret all provisions relating to an election
described in this Section 6.2 in a manner that is consistent with Code
Section 409A and related Treasury guidance or Regulations.
The Election Form most recently accepted by the Committee that has become
effective shall govern the payout of the applicable Annual Account.

  (c)   The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the Benefit Distribution Date.
Remaining installments, if any, shall continue in accordance with the
Participant’s election for each Annual Account and shall be paid no later than
sixty (60) days after each anniversary of the Benefit Distribution Date.
Notwithstanding any provision to the contrary in the Plan, in a Plan Agreement,
or in an election form, the Plan (i) shall not commence distribution of a
Retirement Benefit to a Specified Employee due to separation from service (other
than due to death) until six (6) months or more following such separation from
service, and (ii) shall pay any installment amounts that would otherwise be
payable during such six-month period in a lump sum as soon as practicable after
the end of such period.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. A Participant who experiences a Termination of
Employment shall receive, as a Termination Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion.

7.2   Payment of Termination Benefit. The Termination Benefit shall be paid to
the Participant in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date; provided, however, that notwithstanding
any provision to the contrary in the Plan, in a Plan Agreement, or in an
election form, the Plan shall not commence distribution of a Termination Benefit
to a Specified Employee due to separation from service (other than due to death)
until six (6) months or more following such separation from service.

ARTICLE 8
Disability Benefit

-17-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

8.1   Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s vested
Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.   8.2   Payment of Disability Benefit. The Disability Benefit
shall be paid to the Participant in a lump sum payment no later than sixty
(60) days after the Participant’s Benefit Distribution Date.

ARTICLE 9
Death Benefit

9.1   Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.   9.2   Payment of Death Benefit. The Death Benefit shall be
paid to the Participant’s Beneficiary(ies) in a lump sum payment no later than
sixty (60) days after the Participant’s Benefit Distribution Date.

ARTICLE 10
Beneficiary Designation

10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

10.2   Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

10.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

10.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2, and 10.3 above or, if all

-18-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

    designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

10.5   Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

10.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 11
Leave of Absence

11.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a separation from
service, as determined by the Committee in accordance with Code Section 409A and
related Treasury guidance and Regulations, (i) the Participant shall continue to
be considered eligible for the benefits provided in Articles 4, 5, 6, 7, 8 or 9
in accordance with the provisions of those Articles, and (ii) the Annual
Deferral Amount shall continue to be withheld during such paid leave of absence
in accordance with Section 3.3.

11.2   Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
separation from service, as determined by the Committee in accordance with Code
Section 409A and related Treasury guidance and Regulations, such Participant
shall continue to be eligible for the benefits provided in Articles 4, 5, 6, 7,
8 or 9 in accordance with the provisions of those Articles. However, the
Participant shall be excused from fulfilling his or her Annual Deferral Amount
commitment that would otherwise have been withheld during the remainder of the
Plan Year in which the unpaid leave of absence is taken. During the unpaid leave
of absence, the Participant shall not be allowed to make any additional deferral
elections. However, if the Participant returns to employment, the Participant
may elect to defer an Annual Deferral Amount for the Plan Year following his or
her return to employment and for every Plan Year thereafter while a Participant
in the Plan, provided such deferral elections are otherwise allowed and an
Election Form is delivered to and accepted by the Committee for each such
election in accordance with Section 3.3 above.

11.3   Leaves Resulting in Separation from Service. In the event that a
Participant’s leave of absence from his or her Employer constitutes a separation
from service, as determined by the Committee in accordance with Code
Section 409A and related Treasury guidance and Regulations, the Participant’s
vested Account Balance shall be distributed to the Participant in accordance
with Article 6 or 7 of this Plan, as applicable.

-19-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 



ARTICLE 12
Termination of Plan, Amendment or Modification

12.1   Termination of Plan. Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Company reserves the right to Terminate the Plan.
In the event of a Termination of the Plan, the Measurement Funds available to
Participants following the Termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Account Balances shall remain
in the Plan until the Participant becomes eligible for the benefits provided in
Articles 4, 5, 6, 7, 8 or 9 in accordance with the provisions of those Articles.
The Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. Notwithstanding the foregoing, to the extent
permissible under Code Section 409A and related Treasury guidance or
Regulations, during the thirty (30) days preceding or within twelve (12) months
following a Change in Control, the Company shall be permitted to (i) terminate
the Plan by action of its board of directors, and (ii) distribute the vested
Account Balances to Participants in a lump sum no later than twelve (12) months
after the Change in Control, provided that all other substantially similar
arrangements sponsored by the Company are also terminated and all balances in
such arrangements are distributed within twelve (12) months of the termination
of such arrangements.

12.2   Amendment.

  (a)   The Company may, at any time, amend or modify the Plan in whole or in
part. Notwithstanding the foregoing, no amendment or modification shall be
effective to decrease the value of a Participant’s vested Account Balance in
existence at the time the amendment or modification is made.     (b)  
Notwithstanding any provision of the Plan to the contrary, in the event that the
Company determines that any provision of the Plan may cause amounts deferred
under the Plan to become immediately taxable to any Participant under Code
Section 409A and related Treasury guidance or Regulations, the Company may
(i) adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A and related Treasury guidance or Regulations.

12.3   Plan Agreement. Despite the provisions of Sections 12.1 and 12.2 above,
if a Participant’s Plan Agreement contains other benefits or limitations that
are not in this Plan document, the employer may only amend or terminate such
other provisions with the written consent of the Participant.

12.4   Effect of Payment. The full payment of the Participant’s vested Account
Balance under Articles 4, 5, 6, 7, 8, or 9 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and, to the extent related thereto, the
Participant’s Plan Agreement shall terminate.

-20-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 



ARTICLE 13
Administration

13.1   Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.

13.2   Administration Upon Change In Control. Within one hundred and twenty
(120) days following a Change in Control, the individuals who comprised the
Committee immediately prior to the Change in Control (whether or not such
individuals are members of the Committee following the Change in Control) may,
by written consent of the majority of such individuals, appoint an independent
third party administrator (the “Administrator”) to perform any or all of the
Committee’s duties described in Section 13.1 above, including without
limitation, the power to determine any questions arising in connection with the
administration or interpretation of the Plan, and the power to make benefit
entitlement determinations. Upon and after the effective date of such
appointment, (i) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (ii) the Administrator may only be terminated
with the written consent of the majority of Participants with an Account Balance
in the Plan as of the date of such proposed termination.

13.3   Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.

13.4   Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan,
including related factual and legal determinations, and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

13.5   Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

-21-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 



13.6   Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

ARTICLE 14
Other Benefits and Agreements

14.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 15
Claims Procedures

15.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

15.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;

-22-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 15.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

15.3   Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;     (b)   may submit
written comments or other documents; and/or     (c)   may request a hearing,
which the Committee, in its sole discretion, may grant.

15.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

-23-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 



15.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 16
Trust

16.1   Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan (the “Trust”).

16.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

16.3   Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 17
Miscellaneous

17.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (ii) in
accordance with Code Section 409A and related Treasury guidance and Regulations.

17.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

17.3   Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and, to
the extent that Plan benefits are described or provided for therein, his or her
Plan Agreement.

-24-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 



17.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency, or be
transferable to a spouse, former spouse, or any other payee as a result of a
divorce, annulment, dissolution, legal separation, property settlement or
otherwise.

17.5   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

17.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

17.7   Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

17.8   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

17.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.

17.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Commercial Vehicle Group, Inc.
Attn: Vice President — Human Resources
6530 West Campus Oval
New Albany, Ohio 43054

-25-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   17.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.  
17.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.   17.13   Validity. In case any
provision of this Plan shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.   17.14   Incompetent. If the Committee determines
in its discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee may direct payment of such benefit to
the parent, guardian, legal representative or person having the care and custody
of such minor, incompetent or incapable person. The Committee may require proof
of minority, incompetence, incapacity, parental status, or guardianship, as it
may deem appropriate prior to distribution of the benefit. Any payment of a
benefit shall be a payment for the account of the Participant and the
Participant’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Plan for such payment amount.   17.15   Court Order.
The Committee is authorized to comply with any court order in any action in
which the Plan or the Committee has been named as a party, including any action
involving a determination of the rights or interests in a Participant’s benefits
under the Plan. Notwithstanding the foregoing, the Committee shall interpret
this provision in a manner that is consistent with Code Section 409A and other
applicable tax law.   17.16   Distribution in the Event of Income Inclusion
Under 409A. If any portion of a Participant’s Account Balance under this Plan is
required to be included in income by the Participant prior to receipt due to a
failure of this Plan to meet the requirement of Code Section 409A and related
Treasury guidance or Regulations, the Participant may petition the Committee or
Administrator, as applicable, for a distribution of that portion of his or her
Account Balance that is required to be included in his or her income. Upon the
grant of such a petition, which grant shall not be unreasonably withheld, the
Participant’s Employer shall distribute to the Participant immediately available
funds in an amount equal to the portion of his or her Account Balance required
to be included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A and related Treasury guidance or Regulations,
which

-26-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 

    amount shall not exceed the Participant’s unpaid vested Account Balance
under the Plan. If the petition is granted, such distribution shall be made
within ninety (90) days of the date when the Participant’s petition is granted.
A Participant shall be deemed to have included such amount in income if the
amount is timely reported on Form W-2 or Form 1099-MISC, as appropriate. Such a
distribution shall affect and reduce the Participant’s benefits to be paid under
this Plan.   17.17   Deduction Limitation on Benefit Payments. If an Employer
reasonably anticipates that the Employer’s deduction with respect to any
distribution from this Plan would be limited or eliminated by application of
Code Section 162(m), then to the extent deemed necessary by the Employer to
ensure that the entire amount of any distribution from this Plan is deductible,
the Employer may delay payment of any amount that would otherwise be distributed
from this Plan. Any amounts for which distribution is delayed pursuant to this
Section shall continue to be credited/debited with additional amounts in
accordance with Section 3.9 above. The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant’s death) at the earliest date the Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m).   17.18  
Insurance. The Employers, on their own behalf or on behalf of the trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.   17.19   Incorporation of
Additional Applicable Guidance. In the event of the issuance of additional
guidance under Code Section 409A after the effective date of this Plan
(“Applicable Guidance”) that is contrary to any Plan provision, the Company, as
of the effective date of the Applicable Guidance, will operate the Plan in
conformance therewith and will disregard any inconsistent Plan provision. To the
extent that compliance therewith is required to maintain the Plan’s compliance
with Code Section 409A, any such Applicable Guidance is deemed to be
incorporated by reference into the Plan, and to supersede any contrary provision
during any period in which the Plan is permitted to comply operationally with
the Applicable Guidance and before a formal Plan amendment is required.

IN WITNESS WHEREOF, the Company has signed this Plan document.

                  COMMERCIAL VEHICLE GROUP, INC.,
A Delaware Corporation    
 
           
 
  By:   /s/James F. Williams    
 
     
 
   
 
           
 
  Title:   Vice President, Human Resources    
 
           
 
  Date:   June 30, 2006    

-27-



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
     Master Plan Document
 
 
APPENDIX A
LIMITED TRANSITION RELIEF MADE AVAILABLE IN ACCORDANCE WITH CODE SECTION 409A
AND RELATED
TREASURY GUIDANCE AND REGULATIONS
Unless otherwise provided below, the capitalized terms below shall have the same
meaning as provided in the Plan.

1.   Opportunity to Make New Distribution Elections. Notwithstanding the
required deadline for the submission of an initial distribution election
described in Articles 4, 5 and 6, the Committee may, as permitted by Code
Section 409A and related Treasury guidance or Regulations, provide a limited
period in which Participants may make new distribution elections, by submitting
an Election Form on or before the deadline established by the Committee, which
in no event shall be later than December 31, 2006. Any distribution election
made in accordance with the requirements established by the Committee, pursuant
to this section, shall not be treated as a change in the form or timing of a
Participant’s benefit payment for purposes of Code Section 409A or the Plan.

     The Committee shall interpret all provisions relating to an election
submitted in accordance with this section in a manner that is consistent with
Code Section 409A and related Treasury guidance or Regulations. If any
distribution election submitted in accordance with this section either
(i) relates to payments that a Participant would otherwise receive in 2006, or
(ii) would cause payments to be made in 2006, such election shall not be
effective.

--i--